Citation Nr: 1641467	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.  He died in December 2007.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.


FINDING OF FACT

Since the Veteran's death the appellant's countable income has exceeded the applicable maximum annual pension rate (MAPR) for a surviving spouse with no dependents.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was initially provided in September 2008 and the appeal has been subsequently readjudicated, including in a January 2014 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the appellant's claim has been denied due to excessive income.  She does not dispute the amount of her countable income or that it exceeds the limits for payment of pension.  In this instance, the case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria, Factual Background, and Analysis

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3 (b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

In the present case, the Veteran had qualifying service of 90 days or more during a period of war (the Korean Conflict) and, at the time of death, he was receiving compensation for service connected lumbosacral strain with multilevel degenerative changes and posttraumatic stress disorder.  Thus, the service eligibility requirement is met for nonservice-connected death pension benefits.  However, the Appellant must also meet the income requirements for payment of such benefits.

Basic entitlement to death pension benefits also requires that the annual income of a surviving spouse must not exceed the maximum annual pension rated (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are disregarded when computing income.  38 C.F.R. § 3.271.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.

Review of the record shows that, on a July 2008 VA Form 21-0518-1, Improved Pension Eligibility Verification Report, the appellant reported receiving $795 monthly income from SSA and her net worth consisted of $4400 in cash/non-interest bearing bank accounts, $11,000 in interest bearing bank accounts and a condominium valued at $128,000.  

A Form SSA-1099 - Social Security Benefit Statement, shows net benefits for 2009 of $11,320, including a deduction of Medicare Part B premiums.

In an April 2009 Improved Pension Eligibility Verification Report, the appellant reported monthly income of $847 from SSA and a net worth consisting of $300 in cash/non-interest bearing bank accounts and real property (not her home) valued at $129,000.

In a June 2009 VA Form 21-8049, Response for Details of Expenses, the appellant reported monthly expenses of $129 for housing, $90 for food, $20 for clothing and $624 per year for taxes.  

In August 2009, the appellant notified VA that she no longer owned the condominium.  Specifically, she stated that she "signed the condo over to [her] daughter, and got 0 dollars for it."  She also provided a copy of the August 2009 North Carolina General Warranty Deed showing transfer of the property.  

In a March 2010 Notice of Disagreement, the appellant reported monthly income of $943.  She also reported monthly expenses of $200 to pay off a $20,000 loan against her home, a home loan payment of $159, $27 telephone bill, $72 light bill and food with what funds are left.  She also reported $467 paid every 6 months for automobile insurance, $653 per year for property taxes and $85 per year for automobile tax.  She stated that she does not have to pay medical expenses because she goes to VA.  The appellant provided copies of some of these bills.  

In a March 2010 Improved Pension Eligibility Verification Report, the Veteran reported monthly income of $943 from SSA.  She reported no annual income and stated that she had $51 in the bank.  

In an April 2011 VA Form 21-8416, Medical Expense Report, the appellant reported no medical expenses.  In an April 2011 statement, she stated that, "if it wasn't for the VA in Ashville, I could not pay for my medicine."  

In an August 2012 Improved Pension Eligibility Verification Report, the Veteran reported monthly income of $977 from SSA.  She reported no annual income or net worth.  

The most recent SSA inquiry report of the appellant's credited monthly benefits shows $891 paid from December 2007 (the month of the Veteran's death; yearly total of $10,692), $943 from December 2008 to December 2010 (yearly total of $11,316), $977 from December 2011 (yearly total of $11,724), $994 from December 2012 (yearly total of $11,928) and $1009 from December 2013 (yearly total of $12,108).

Although the appellant deeded the condominium to her daughter in August 2009; thereby, reducing her net worth, her income totals exceeded the maximum annual pension rate (MAPR) for every year since the Veteran's death.  Effective December 1, 2006, the maximum allowable rate for a surviving spouse with no dependents was $7,489.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,630.  

Payment could still be made if the appellant's income could be lowered below the maximum annual pension limit.  One way to reduce income, is to deduct recurring, unreimbursed medical expenses; these expenses must exceed 5 percent of the maximum annual pension limit.  However, the appellant has reported receiving her medical care through VA and having no medical expenses to reduce her income.  Further, regarding the her reported expenses, as noted above, general living expenses for utilities, housing, and transportation (other than for medical care) are not excludable.  As such, during the entire pendency of this appeal, the appellant's income has exceeded the applicable maximum annual pension limits for a surviving spouse with no dependents.

As set forth above, a surviving spouse with no dependents cannot receive death pension benefits if her income exceeds a specified annual level.  Because the appellant's income exceeded the statutory limit throughout this appeal, she is not entitled to VA non-service-connected death pension benefits.  38 C.F.R. § 3.273.  While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to the country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


